On
behalf of the people and the Government of Papua New
Guinea, I wish to join previous speakers in congratulating
His Excellency Mr. Theo-Ben Gurirab on his election to
the presidency of the General Assembly. His unanimous
election shows the esteem in which the international
community holds him personally, and his country,
Namibia. The Papua New Guinea delegation is confident
that he will guide the fifty-fourth session of the General
Assembly to a successful conclusion. My congratulations
go also to the other Assembly officers.
May I also take this opportunity to express my
delegation's sincere appreciation to his predecessor, His
Excellency Mr. Didier Opertti, for his outstanding
stewardship in facilitating the work of the fifty-third
session.
We would also like to place on record our
appreciation to the Secretary-General for his diplomatic
skill and for the leadership he has provided on major
issues of international concern. I must also congratulate
the Secretariat staff for the tremendous work they put into
the discharge of their functions and duties, at times under
very difficult and dangerous circumstances.
Like others who have spoken before me, I too
congratulate on behalf of the people and the Government
17


of Papua New Guinea the three new Member States, all
from the South Pacific Forum region — the Republic of
Nauru, the Republic of Kiribati and the Kingdom of Tonga
— and welcome them into the United Nations family. I
would also like to pay tribute to all Member States which
made their admission possible. This is an Organization in
which smallness in terms of population or size should not
be a handicap. I am confident that the work of the United
Nations will only be enhanced through the sharing of the
particular experiences and knowledge that these three new
Members will bring.
It has only been a little over two months since the new
Government, of which I am a part, was elected to office in
my country. But this time has been hectic and very
challenging. The Government has been confronted with
problems inherited from previous Governments over the last
23 years of our independence and especially over the last
two years. These have been compounded by other problems
associated with the recent downturn in the global economy,
with the economic crisis in the Asia-Pacific region and with
natural disasters, all of which we have little control over.
This experience, together with my country's location
and its close relations with other countries in the region,
defines my Government's foreign policy focus on
partnerships in the Asia-Pacific region. This point has been
brought home by a series of natural disasters which have
affected Papua New Guinea over the last 10 years. There
have been 30 of them in that decade. The droughts, floods,
bush fires, cyclones, frosts, volcanic eruptions, earthquakes,
tsunamis and landslides have shown that peoples and States
throughout the world have to be partners in dealing with the
causes and consequences of such disasters, and must
manifest preparedness to take responsive and remedial
measures. There must be a global partnership in developing
appropriate mechanisms for disaster prevention and disaster
reduction.
When my Government came into office on 14 July
this year, it had five main priorities. These are: restoring
integrity to the institutions of the State; stabilizing the
exchange rate of our currency, the kina, and containing
inflation and reestablishing constructive dialogue with
Papua New Guinea's development partners; restoring
stability to the national budget, focusing on fewer and more
important priority areas and advancing the privatization of
some of our public institutions for a fair run; creating better
conditions for the private sector by removing barriers to
investment growth; and continuing the Bougainville peace
process.
My Government has addressed these challenges,
including a comprehensive programme of structural
adjustment through the mini-budget recently adopted by
Parliament. In doing so, we are working hard to make
sure that a strong and efficient private sector can
contribute to public welfare and national development. By
the same token we are also reviewing the size and
effectiveness of the public sector to make it more
responsive to the desires and aspirations of our people.
The results, together with other measures we have
adopted, will, we hope, stabilize the economy, thereby
stimulating economic growth. The signs are very
encouraging.
I know that as a small open economy, my country's
development is directly influenced by global factors,
including world market prices for our products. Currently,
my country is suffering from the economic crisis
experienced by our major trading partners in Asia, and we
are forced to undertake significant reform programmes to
protect our economy and our people. In this regard, we
turn to international financial institutions to help us
restructure our economy. The World Bank, the
International Monetary Fund and the Asian Development
Bank have been very positive in their responses to our
policies, especially my Government's recent mini-budget
last month.
I held bilateral discussions with friends such as
Australia, China, Japan and New Zealand two weeks ago
during the Asia-Pacific Economic Cooperation Council
ministerial meeting in Auckland, New Zealand. They
indicated their support for the current structural
adjustment programmes my Government has introduced.
For Papua New Guinea to realize and sustain its current
reform programmes, it has to secure external financial
support.
I see my Government's foreign policy of partnership
in the Asia-Pacific region as a building block for the
global partnership on which the future of my people
depends. There is really no other alternative.
On peacemaking and peacekeeping, the Bougainville
conflict involves substantial commitments of personnel
and funds by the Government of Papua New Guinea, by
neighbouring countries and by the United Nations. My
Government acknowledges and is deeply grateful for the
constructive role played by Australia, Fiji, New Zealand,
the Solomon Islands and Vanuatu as well as by the
United Nations Development Programme and a number of
non-governmental organizations including churches and
18


the Red Cross. We are also grateful that the Security
Council found it possible to answer our request to send an
observer mission to ensure that the parties involved in the
peace process continue to honour the Lincoln Agreement.
We note the reference to Bougainville in the Secretary-
General's report on the work of the Organization.
As peace continues to be consolidated on the ground,
so the role and size of the neutral regional Peace
Monitoring Group can be expected to change. Re-
establishment of police, courts and correctional services will
provide important supports and benchmarks for progress
towards lasting peace on the island. In the event that the
Bougainville parties are unable to resolve the constitutional
arrangements before the end of this year, we hope that at
the appropriate time the Security Council will agree to an
extension of the mandate of the United Nations mission on
Bougainville.
I pay tribute to all United Nations Member States, and
especially to those current and immediate past members of
the Security Council, for responding positively and for their
continued support for a peaceful resolution of our
Bougainville crisis.
Consistent with our commitment to peaceful dialogue
between nations, Papua New Guinea condemns those who
employ terrorism against innocent people and who finance,
recruit, train and deploy terrorists and mercenaries.
In 1975, when I addressed this forum from this
podium at the time of our admission to the United Nations,
I committed Papua New Guinea to the principles and
purposes of the United Nations Charter. Now, some 24
years later, we recognize that like any other institution, the
United Nations has limitations. We believe that after 50
years the time is right to review the Charter, taking into
account today's realities.
The Charter should be a document that puts the people
of the world on centre stage, and at the same time it must
recognize that the Governments are here to represent them
as well as to serve them. In this respect, there cannot be
any distinction as to colour, creed, race, sex or religious
persuasion.
My delegation welcomes the Secretary-General's
current and ongoing reform programme. As a member of
the Non-Aligned Movement, my delegation reaffirms the
position that the Security Council should be reformed and
expanded in both categories, taking into account today's
realities. My delegation believes the numbers in the Council
should reflect the increased United Nations membership,
and therefore I concur with the majority of Member
States who have advocated a Security Council of the new
millennium consisting of 26 or more members.
Papua New Guinea believes that all permanent
members of the Security Council, including new
permanent members, should have similar privileges and
rights. The use of the veto power should be done away
with, or curtailed and applied only to Chapter VII issues.
The working methods of the Council should be more
transparent.
The reforms of the Organization would not be
complete without the reconfiguration of the regional
groupings within the United Nations structure. My
Government believes that an effective Security Council
should be composed of a representative from each
subregion of the world. In this regard, due consideration
should be given to current realities, especially to the
geographical location of each Member State. For example,
in the reformulation Australia and New Zealand should be
considered as part of the South Pacific subregion of the
Asian group. The reforms in the Security Council should
therefore take account of this change.
Changing the world, through decolonization, from a
system of relations between imperial powers and the
colonized to a partnership between sovereign States is
among the United Nations greatest achievements. The
process, however, will not be complete until the
remaining 17 non-self-governing territories have exercised
their inalienable right to self-determination and/or
achieved self-government and, where appropriate,
independence. Neither small size nor remoteness should
be allowed to qualify or limit this inalienable right.
On the regional front, Papua New Guinea is pleased
to note the progress made in implementing the Matignon
Accords, culminating in the recent agreement contained
in the Noumea Accord, which confirms the way forward
for the exercise of the right of self-determination by the
people of New Caledonia, especially the indigenous
Kanak people. The Noumea Accord will, we believe,
provide a sound basis for the future fulfilment of all
legitimate political aspirations. We urge all parties to
honour both its letter and spirit.
We acknowledge that the United Nations Decade for
Decolonization will come to an end next year. We urge
the administering Powers and the members of the Special
19


Committee to work together to develop a new programme
of action for the year 2000 and beyond.
On East Timor, my Government welcomed the
agreement between the Republic of Indonesia, the
Portuguese Republic and the United Nations on 5 May
1999, which enabled the United Nations to organize the
ballot on 30 August. The overwhelming 98.6 per cent
turnout at the ballot and the 78.2 per cent vote in favour of
independence are very clear.
My Government calls on all parties to respect the
results of the United Nations-supervised ballot and the
wishes of the East Timorese people. Although since the
ballot there have been deaths, massive destruction of
property and the undemocratic and forced displacement of
people by the militias and certain members of the
Indonesian military who did not accept the results, we are
pleased that this has changed after the recent announcement
by the President of the Republic of Indonesia, B. J.
Habibie, reaffirmed by Foreign Minister Alatas yesterday.
Democracy is all about the will of the majority. It is not
about unanimity, nor is it about enforced application of
rules by a minority.
We are also pleased that the Government of Indonesia
was able to recognise its obligations — not only as a party
to the 5 May Agreement, but also as a Member of the
United Nations — to permit the deployment of a Security
Council-sanctioned multinational peacekeeping force in East
Timor.
At the same time, however, it is our fervent hope that
in the interests of the long-term security and stability of the
region, the leaders and the people of East Timor will also
make peace with their neighbours. It is important for them
to acknowledge the fact that it was the Government of
Indonesia that made it possible for the people to exercise
their right to self-determination.
We are firmly committed to the Barbados Programme
of Action for the Sustainable Development of Small Island
Developing States, including issues of climate change and
the consequent effects of rising sea levels. We strongly urge
its full implementation. My Government will continue to
follow and support the future work on these issues,
including the special session of the General Assembly on
small island developing States to be held on 27 and 28
September 1999. The world's leading scientists have
concluded that the rise in global temperatures poses serious
threats, including sea-level rise and an increase in natural
catastrophes such as the El Niño and La Niña phenomena.
The greatest challenge for the United Nations is to
strengthen the global community's capacity to respond
promptly and effectively to natural disasters. The
devastation caused by the recent earthquakes in Taiwan
and Turkey and by the floods in the United States and in
the Bahamas resulting from hurricane Floyd makes it all
the more imperative for the international community to
take positive action.
On the question of the management of the oceans
and seas, Papua New Guinea joins others in calling on
Member States at this session of the General Assembly to
work together on a resolution to establish a consultative
process to improve coordination and management of the
programmes for the protection of the oceans and seas. At
this Assembly session we should formalize this process.
We are concerned that at the recent meeting of the
Council of the International Seabed Authority in Jamaica,
a number of States appeared to be more preoccupied with
reducing our potential to prosper from prospecting,
exploring and exploiting the deep seabed. The debate in
Jamaica clearly reflected that the States with stringent
environmental guidelines no longer endorse the principle
of a global commons. They now find themselves caught
up in a conflict of interest in which their role as guardians
of the global commons is now being overshadowed by
their desire to grab the benefits for themselves, with little
or no sense of obligation to the world community at
large.
We have also noted a tendency by countries that
have co-sponsored pioneer investors in deep-sea mining
to try to avoid their international obligations towards the
environment. We are particularly concerned that they have
placed the interests of investors above the interests of the
global community. We make particular mention of the
trend to withhold information from the International
Seabed Authority under the guise of “confidentiality”,
“proprietary interests”, and “information of a scientifically
sensitive nature”: these are merely codes for denying
global communities access to information that might
allow them to prepare better for disaster prevention and
other actions needed to protect the environment.
Regarding nuclear issues, Papua New Guinea,
consistent with our shared commitment to a stable,
peaceful and environmentally safe world, supports the
objectives of the Treaty on the Non-Proliferation of
Nuclear Weapons and the Comprehensive Nuclear-Test-
Ban Treaty. Together with our partners in the South
Pacific Forum, we continue to reaffirm our commitment
20


to maintaining the South Pacific region as a nuclear-
weapon-free zone. We also express our support for the
other regional nuclear-weapon-free zones in Africa, South-
East Asia and Latin America and the Caribbean, and also
for the proposed new initiatives for Central and South Asia.
We call on all nuclear-weapon and threshold States to
stop all testing, manufacturing and stockpiling of these
weapons and to take steps towards the destruction of all
nuclear weapons. Indeed, the same principle should apply
to all weapons of mass destruction.
The South Pacific Forum members have always
maintained that we have a right to ban transboundary
movements of radioactive and other hazardous wastes,
within and through the region. We also continue to share
the position that appropriate compensatory mechanisms
should be established to compensate victims of past nuclear
tests and provide compensation for damage resulting from
any accidents.
In conclusion, I wish to reaffirm that Papua New
Guinea is firmly committed to the United Nations Charter;
to the reforms initiated by the Secretary-General, especially
those relating to the Security Council and the
reconfiguration of the regional groups within the United
Nations system; and to the United Nations decolonization
process and the Nouméa Accord for the Kanak people of
New Caledonia. We support the determination of the United
Nations to work towards a global mechanism for natural-
disaster preparedness and prevention; the special session of
the General Assembly for the review and appraisal of the
implementation of the Barbados Programme of Action for
the Sustainable Development of Small Island Developing
States; and the management of the oceans and seas.
Partnership in promoting change is the key to
addressing the challenges that the world will face in the
twenty-first century. I believe that the challenge for all
Member States is to join together to bring about
transparency, accountability and good governance as the
basic tenets of this Organization, its organs and subsidiary
bodies. If this is achieved, the “people first” sentiment of
the United Nations Charter will be truly embraced.








